 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0095 TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   SHERWANA LYNN MARCUS,                               DATE: September 26, 2019
                                                         TIME: 9:30 a.m.
15                               Defendant.              COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 26, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 14, 2019, at 9:30 a.m., and to exclude time between September 26, 2019, and November 14,

23 2019, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government produced over 13,000 pages of discovery on August 23, 2019,

26          after the Court entered the parties’ stipulated protective order on August 9, 2019.

27                 b)      Counsel for defendant requires additional time to review the discovery.

28                 c)      Counsel for defendant believes that failure to grant the above-requested


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1           continuance would deny him/her the reasonable time necessary for effective preparation, taking

 2           into account the exercise of due diligence.

 3                  d)      The government does not object to the continuance.

 4                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 5           case as requested outweigh the interest of the public and the defendant in a trial within the

 6           original date prescribed by the Speedy Trial Act.

 7                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8           et seq., within which trial must commence, the time period of September 26, 2019 to November

 9           14, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

10           Code T4] because it results from a continuance granted by the Court at defendant’s request on

11           the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

12           best interest of the public and the defendant in a speedy trial.

13           4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15 must commence.

16           IT IS SO STIPULATED.

17 //

18 //

19 //

20 //

21
      Dated: September 23, 2019                                MCGREGOR W. SCOTT
22                                                             United States Attorney
23
                                                               /s/ MIRIAM R. HINMAN
24                                                             MIRIAM R. HINMAN
                                                               Assistant United States Attorney
25

26
      Dated: September 23, 2019                                /s/ HANNAH LABAREE
27                                                             HANNAH LABAREE
28                                                             Counsel for Defendant
                                                               Sherwana Lynn Marcus

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3                                      FINDINGS AND ORDER

 4        IT IS SO FOUND AND ORDERED this 24th day of September, 2019.

 5

 6

 7

 8                                                    Troy L. Nunley
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
